Citation Nr: 1502077	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to an initial, compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to February 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO granted service connection for bilateral TMJ dysfunction and allergic rhinitis and assigned a 0 percent (noncompensable) rating for each  disability, , effective February 10, 2010.  In July 2011, the Veteran filed a NOD with each  assigned disability rating.  In a June 2012 rating decision, the RO found clear and unmistakable error with respect to the evaluation of r bilateral TMJ dysfunction, and assigned an initial 10 percent rating, effective February 10, 2010.  The RO issued a statement of the case (SOC) with respect to the initial ratings assigned for both disabilities   in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  Also in July 2012, the Veteran's representative submitted a statement to clarify that the Veteran wished to continue her appeal of the initial rating for both bilateral TMJ dysfunction and allergic rhinitis.  In March 2013, the RO issued a supplemental SOC continuing its initial noncompensable rating for allergic rhinitis.

Because the appeal involves disagreement with each  initial rating assigned following the award of  service connection for TMJ dysfunction and rhinitis, the Board has characterized these  matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2012, the Veteran testified during a RO hearing before a decision review officer; a transcript of that hearing is of record. 

In June 2013, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge  at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic, Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the June 2013 Board hearing transcript.  A review of the documents in VBMS reveals a September 2014 Authorization to Release Information to the VA and additional medical evidence relevant to the Veteran's claim for an initial, compensable rating for allergic rhinitis.  This evidence was not considered by the RO in the March 2013 supplemental SOC, and the Veteran has not waived initial RO consideration of such.  The remaining documents in VBMS and Virtual VA are either duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.

The Board's decision addressing the initial rating in excess of 10 percent for bilateral temporomandibular TMJ dysfunction is set forth below.  The claim for an initial compensable rating for allergic rhinitis is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for dental treatment purposes was raised in the Veteran's July 2011 NOD, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  claim herein decided have been accomplished.

2.  Since the February 10, 2010 effective date of the award of service connection,  the Veteran's service- connected bilateral TMJ dysfunction has been manifested by limitation of inter-incisal range of motion no worse than 40 mm.

3.  The schedular criteria are adequate to rate the Veteran's TMJ dysfunction disability at all pertinent points, and no claim for a total disability rating based on individual employability due to the disability has been raised in conjunction with the claim for higher rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral TMJ dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 5325-9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 


VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a January 2010 pre-rating letter issued  in connection with what were then claims for service connection provided notice to the Veteran, regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  In addition, the January 2010 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was granted-as  well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the awards of service connection, and the filing of the Veteran's disagreement with the initial ratings assigned,  no additional notice specific to the downstream higher initial rating claims was required.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, June 2012 SOC set forth the criteria for the disabilities at issue in this appeal (the timing and form of which suffices, in part, for Dingess/Hartman).    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, and VA treatment records, service dental records and the reports of various VA examinations.  .  Also of record and considered in connection with the appeal are the Veteran's June 2013 Board hearing transcript, the transcript from her August 2012 RO hearing and various written statements provided by the Veteran, and by her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is warranted.

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the June 2013 hearing, the undersigned Veterans Law Judge identified the issues on appeal, which includes a claim for higher rating for TMK dysfunction.  The hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis for the Veteran's claim and the evidence associated with the record.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  

Although the Veteran testified that she received treatment for her bilateral TMJ condition from the military shortly following her discharge from active service.  Hearing Transcript, at 12-13.  These records have been associated with the Veteran's claims file

In addition, the Veteran has been afforded two VA dental examinations during the appeal period, and the reports of those examinations have been associated with the claims file.  The most recent VA examination occurred in May 2011.  The dental examination report contains all necessary findings, including additional consideration of whether there is functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of the joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)  The Board finds no credible lay or medical evidence demonstrating or alleging an increase in the severity of the Veteran's bilateral TMJ dysfunction since the May 2011 VA examination.  Thus, there is no duty to provide further medical examination in connection with  the bilateral TMJ dysfunction claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO has assigned the initial 10 percent rating for bilateral TMJ disorder under Diagnostic Code (DC) 9905 pursuant to which  bilateral TMJ dysfunction is rated based on limitation of motion of temporomandibular articulation.  Under DC 9905, when the range of lateral excursion about the temporomandibular articulation is within 0 to 4 millimeters (mm) or when the range of inter-incisal motion about the temporomandibular articulation is from 31 to 40 mm, a 10 percent rating is warranted; an inter-incisal range of 21 to 30 mm warrants a 20 percent rating; an inter-incisal range of 11 to 20 mm warrants a 30 percent rating; and an inter-incisal range of zero to 10 mm warrants a 40 percent rating.  Ratings for limited inter-incisal movement, however, may not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

The Board notes that, when evaluating musculoskeletal disabilities, , VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); See also DeLuca, 8 Vet. App. at 202, 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence in light of the above, the Board finds that rating greater than 10 percent for the Veteran's bilateral TMJ dysfunction is not warranted at any point since the February 10, 2010 effective date of the award of service connection for the disability. 

By way of history, service dental records document that the Veteran had a history of jaw pain and "locking" since January 2009 and received treatment for bilateral TMJ dysfunction.  Post-service, the Veteran continued to receive treatment at a military facility until April 2010.

During the January 2011 VA examination, the Veteran complained of headaches two to three times per week, joint sounds when opening her jaw, pain in her jaw, and some limitations on chewing gum or tougher to chew foods.  On examination, she displayed 40mm maximum opening for inter-incisal range of motion.  She was also found to be unable to coordinate left and right lateral excursions when asked to do so, and there was a very slight deviation of the mandible to the right upon opening and closing.  There was no bone loss of the maxilla, mandible or hard palate and there has not been any fractures or displacements.

On the January 2011 examination, the VA examiner noted "some loss of masticatory function as a reaction to avoid triggering headaches by [the Veteran] slightly limiting what she chews;" however, the VA examiner added that "this self-directed restriction in diet is mild."  He also noted that there was, "tenderness to palpitation...with lateral pterygoids of the masseter insertions and of the retrodiscal space."

During the VA examination in May 2011, the Veteran stated she still had headaches two to three times per week, difficulty chewing foods that require heavy/repetitive chewing, muscular fatigue after chewing many times, and pain from the angle of her mandible to the back of the neck.  There was no tooth loss as a result of the loss of the substance of the body of the maxilla or mandible, no malnunion or nonunion of the maxilla, and no loss of bone of the mandible or maxilla.  On VA examination, the inter-incisal range of motion was 40mm to 50mm and there was no additional loss in range of motion after repeated jaw openings.  The range of lateral excursion was 8mm bilaterally.  The examiner noted no lack of endurance or incoordination, but the Veteran reported a slight feeling of fatigue or weakness of the masseter muscles after repetitive jaw openings.  She also reported fatigue and weakness when chewing foods and stated that she could not chew gum or chew tough foods.  The VA examiner noted the Veteran was able to open to 40mm and beyond multiple times without fatigue.

Collectively, the pertinent evidence does not support a finding that the Veteran's bilateral TMJ dysfunction has resulted in a disability picture which more nearly approximates the criteria for a 20 percent disability rating.  In this regard, there is simply no evidence to support that the Veteran's inter-incisal range of motion is limited to 21 to 30mm, even considering the Veteran's pain.  In this regard, although the May 2011 VA examiner determined the Veteran experienced pain and reported a slight feeling of fatigue or weakness of the masseter muscles after repetitive use, there was no lack of endurance or incoordination during inter-incisal measurement.  In addition, the examiner noted that the Veteran's inter-incisal range of motion was consistently 40mm and beyond without fatigue.  Likewise, the January 2011 VA examiner labeled her functional impairment as "slightly limiting what she chews." As such, there is insufficient medical evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit jaw motion to such an extent as to warrant assignment of a higher rating under Diagnostic Code 9905. 

The Board has also considered the applicability of other diagnostic codes, but finds that also finds that no higher or additional rating for the Veteran's TMJ dysfunction is assignable at any point pertinent to this appeal.

.  Diagnostic Code 9904 for malunion of the mandible provides  no basis for assignment of a compensable rating for the Veteran's TMJ  because the January 2011 examiner only found a very slight deviation of the mandible to the right upon opening and closing and the May 2011 examiner noted no malunion of the mandible.  Under Diagnostic Code 9904, the criterion for a 10 percent rating is moderate displacement of the mandible.  The criterion of the next higher rating, 20 percent rating, the maximum rating under Diagnostic Code 9904, is severe displacement of the mandible.  Moreover, the Veteran does not have osteomyelitis or osteoradionecrosis, nonunion, partial or complete loss of the mandible or maxilla without loss of continuity, nor does she suffer from loss of the ramus, condyloid or coronoid processes, or hard palate.  Accordingly, Diagnostic Codes 9900-9904 and 9906-9916 for dental and oral conditions are not applicable in this case.  See 38 C.F.R. § 4.150.

In addition, Diagnostic Code 5325 states that functional impairment due to injury to the facial muscles is to be evaluated as seventh (facial) cranial nerve neuropathy, disfiguring scar, etc.  The minimum rating for interference with mastication is 10 percent.  38 C.F.R. § 4.73 (2014).  The Board finds that, although the Veteran reported a slight feeling of fatigue or weakness of the masseter muscles after repetitive jaw openings and avoids chewing some foods to minimize headaches, the evidence of record does not show injury to the facial muscles, seventh (facial) cranial nerve neuropathy, or a disfiguring scar that would entitle the Veteran to a greater than 10 percent rating for her reported symptom of difficulty chewing certain foods.

As  regards to the Veteran's reports of headaches associated with her bilateral TMJ disorder, the Board notes that in a July 2012 rating decision, the RO granted service connection for headaches  secondary to the Veteran's service-connected bilateral TMJ dysfunction, and the assigned 30 percent rating for that disability is  not currently before the Board.

In assessing the severity of the disability at issue, the Board has also considered the Veteran's assertions regarding her symptoms, to include jaw pain/locking, difficulty chewing certain foods, headaches, and jaw popping, which she is competent to describe.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating are the required clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a compensable rating for the service-connected bilateral TMJ dysfunction pursuant to the applicable rating criteria at any point from February 10, 2010. 

Additionally, the Board finds that at no pertinent point has the service-connected bilateral TMJ dysfunction been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the service-connected bilateral TMJ dysfunction at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected bilateral TMJ dysfunction.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation of actual or effective unemployment due to the Veteran's TMJ dysfunction.  As such, a claim for a TDIU due to the disability under consideration has not been raised in conjunction with the claim for higher rating, and need not be addressed.
For all the foregoing reasons, the Board finds that there is no basis for a higher rating of the Veteran's bilateral TMJ dysfunction at any time pertinent to this appeal.   Accordingly, there is no basis for staged rating of the disability, pursuant to Fenderson, and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

An initial rating in excess of 10 percent for bilateral TMJ dysfunction is denied


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for an initial, compensable rating for allergic rhinitis is warranted.

As previously discussed, the Veteran's VBMS file contains additional relevant medical evidence, received on September 30, 2014, that has not been considered by the AOJ.  The Veteran also submitted a VA Form 21-42, Authorization and Consent to Release Information to the VA, and indicated on the form that she received additional treatment for allergic rhinitis from Tripler Army Medical Center in September 2014.  Since there is evidence relevant to the claim  remaining on appeal that has not been considered by the AOJ and the evidence on file indicates that there are outstanding treatment records that are potentially relevant to the Veteran's claim, the Board must remand the Veteran's claim so that the AOJ may request the additional records identified by the Veteran and consider all newly submitted relevant evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

To ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Tripler Army Medical Center in Honolulu, Hawaii, that have not been associated with the claims file.  
Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the last adjudication of the claim) and legal authority.

6.  If the  benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


